Citation Nr: 0933036	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

On appeal, in May 2007, the Board remanded the case for the 
purpose of providing the Veteran with a hearing.

In October 2007, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

In February 2008, the Board remanded the case for the purpose 
of obtaining private  treatment records and scheduling a VA 
dermatology examination.  The Board has  characterized the 
issue as stated on the first page of this decision to reflect 
the examiner's findings.

The Board finds that the RO has complied with the Board's 
Remand directive, and therefore it may proceed with review of 
the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] compliance" 
with the terms of its remand orders).


FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam; 
accordingly, he is presumed to have been exposed to herbicide 
agents.

2. The preponderance of the evidence shows that the Veteran 
has multiple myeloma.


CONCLUSION OF LAW

Service connection for multiple myeloma is warranted on a 
presumptive basis.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002); 38 C.F.R. § 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection multiple 
myeloma.  Therefore, no further development is needed with 
respect to the appellant's appeal.

II. Law and Regulations

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either 
incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The disease entity for which service 
connection is sought must be "chronic" as opposed to 
merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from 
merely isolated findings or a diagnosis including the 
word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Where the 
fact of chronicity in service is not adequately 
supported then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. 
§ 3.303(b).

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide 
agent means a chemical in an herbicide used in support 
of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  38 
C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered 
an herbicide agent.  A veteran who served on active duty 
in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii). (Emphasis added.)

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 57586-57589 (1996).

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The Veteran's September 1967 Report of Medical Examination 
for Enlistment reveals a normal clinical skin evaluation.  
The Veteran's August 1970 Report of Medical Examination for 
Discharge also reveals a normal clinical skin evaluation.  In 
the Report of Medical History, the Veteran denied having any 
skin diseases.  

The other service treatment records bear no indication of a 
skin condition.

An August 1997 treatment record by I.Z. (initials used to 
protect privacy), M.D., indicates that there was no evidence 
of rheumatoid arthritis.

In a February 1998 correspondence, Dr. R.A.A. noted that the 
Veteran's dermatitis resembled insect bites.  However, none 
of his family members had been similarly affected.  He also 
had some pain associated with the dermatitis.  The doctor 
noted that the Veteran had responded "fairly dramatically" 
to Prednisone.  Dr. R.A.A. noted that two different biopsies 
were obtained.  The October 1997 biopsy findings were 
consistent with an insect bite or suppurative folliculitis, 
but no specific disorder was diagnosed.  The November 1997 
biopsy resulted in similar findings.  The examiner who 
performed the biopsies indicated that "he might consider the 
possibility of the erythema chronica migrans or an unusual 
drug reaction," noting that findings of this sort can be 
seen in patients with rheumatoid arthritis.

An August 1998 private provider note indicates that the 
Veteran had "joint pain of unknown etiology with lots of 
evaluation in the past."

In a November 1998 correspondence, Dr. R.A.A. indicated that 
he had treated the Veteran since October 1997 for 
erythematous papules and plaques.  He noted that the two 
biopsies had been interpreted as being nondiagnostic.  He 
indicated that the Veteran had since been diagnosed by 
another physician with a "persistent dermal erythema 
reaction pattern."  

A December1998 treatment note from the University of Texas 
Southwestern Medical Center indicates that the Veteran was 
being followed for chronic uticaria.

A February 1999 treatment note by Dr. E.C. indicates that the 
Veteran had a three-year history of erythematous dermatitis, 
which was associated with local tenderness, malaise, and low-
grade fevers.  He noted treatment by other providers and 
stated that "the general consensus is that the patient has a 
'deep urticaria.'"  Upon examination, the Veteran had 
reddish soft tissue swelling involving the right forearm and 
multiple urticarial plaques involving the upper and lower 
extremities.  The diagnosis was idiopathic urticaria.  The 
doctor stated that "I explained to [the Veteran] that his 
evaluation by multiple physicians has been thorough, and I 
feel comfortable in reassuring him that there is no 
underlying disease pathology."

A September 1999 treatment note by Dr. E.C. indicates that 
the Veteran had a 3-4 year history of recurrent deep 
urticarial lesions, which were associated with local 
tenderness, swelling, and sometimes burning and stinging.  He 
also experienced pain when the lesions were located over 
joint prominences.  The doctor indicated that there had been 
some modest improvement with indomethacin, but "for 
practical purposes the eruption appears to be daily, 
indolate, and unremitting."  The diagnosis included chronic 
urticaria, refractory to conventional treatment.  Dr. E.C. 
explained:

[The Veteran's] previous biopsy shows a polymorphic 
infiltrate consisting of lymphocytes, neutrophils, 
and eosinophils.  This is a histologic pattern seen 
in individuals who have an IgE autoantibody 
directed against high affinity IgE receptor on mass 
cells and basophils.  This type [of] urticaris 
usually does not respond to conventional 
treatments.

An April 2005 lab report reveals an elevated gamma globulin 
level and an "M-Spike."  A November 2005 lab report also 
reveals an "M-Spike."

A November 2005 treatment note by Dr. E.C. indicates that the 
Veteran had chronic urticaria, which appeared to be 
associated with an IgM monoclonal antibody consistent with 
Schnitzler syndrome.  The Veteran complained of episodic 
musculoskeletal pain and painful lesion.  He asked whether it 
was possible that his condition was associated with Agent 
Orange exposure.  The note states that "I explained to the 
patient that I was not aware of any such association, 
however, I encouraged him to follow up with the Veterans 
Administration regarding this issue."  The diagnoses 
included urticaria consistent with Schnitzler syndrome, 
monoclonal gammopathy associated with Schnitzler syndrome, 
and myalgias and arthralgias.  The Veteran indicated that he 
wanted to obtain a second opinion; Dr. E.C. referred him to 
the Mayo Clinic.

An April 2006 private provider note indicates that the 
Veteran had a chronic autoimmune disease "that manifests as 
tender nodules that come out around his joints and on his 
chest."  The doctor noted that the Veteran continued to take 
Prednisone for his condition and received cortisone shots for 
flare-ups.  The impression was vasculitis.  

A May 2006 lab report contains the following note by the 
reviewing pathologist:

The serum pattern contains a small band of 
restricted mobility.  This band may represent a 
benign spike as seen in older people or could be a 
paraprotein as seen in Multiple Myeloma, 
Waldenstrom's Macroglobulinemia or Lymphoma.  
Depending on clinical circumstances, further 
diagnostic studies may include serum immunofixation 
or urine electrophoresis.  

At his October 2007 hearing, the Veteran testified that he 
began experiencing problems with his skin in 1990.  He 
described the condition as "skin coming off my fingers, you 
know, like blisters, and a little bit of pain, you know, 
muscle pain."  Hearing Transcript at 3.  He indicated that 
he did not seek treatment until several years later when "it 
started getting bad."  Id.  The Veteran stated that when the 
condition flares up, the blisters and his joints become 
painful and swell up.  This condition occurs on his knees, 
elbows, shoulders, and back.  The Veteran denied having any 
itching. 

The Veteran submitted to a February 2009 VA dermatology 
examination.  He reported that he had had pain, swelling, and 
occasional skin symptoms involving various parts of his body 
since 1995.  He described a deep gnawing pain throughout his 
entire skeletal system that varied in intensity within his 
legs, skull, arms, and hands.  He also complained of 
intermittent swelling of his legs, arms, and hands 
accompanied by a pruritic rash.  The clinician felt that 
these symptoms resembled multiple myeloma; however, he noted 
that the presence of a rash "is probably why this condition 
was labeled as urticaria."  The clinician reviewed the 
claims file and noted that work ups by several specialists 
including an oncologist "have equivocally revealed abnormal 
protein spikes on electrophoresis with atypical plasmacytosis 
very suspicious of multiple myeloma."  He also noted that an 
April 2008 bone scan revealed two oval lucencies in the 
Veteran's skull and a sclerotic lesion in the pelvis.  The 
clinician diagnosed atypical plasmacytosis, multiple myeloma, 
and erythematous dermatitis.  The clinician indicated that he 
could not render an opinion as to whether urticaria was 
related to Agent Orange exposure because the Veteran did not 
have a "primary skin condition" but rather a "very serious 
plasma cell disorder."  He offered no nexus opinion with 
respect to the diagnosed conditions. 

b. Discussion

The Veteran has contended that he was exposed to Agent 
Orange in service and that this exposure resulted in his 
skin condition.  The evidence establishes that the Veteran 
had active duty in Vietnam. Thus, he is presumed to have 
been exposed to herbicide agents during that time.  See 38 
C.F.R. § 3.307.  The basis for the RO's denial of the 
Veteran's claim is not the type of service rendered, but 
rather the existence of a skin condition.  Specifically, the 
Veteran has been diagnosed with urticaria in the past but, 
as explained below, the preponderance of the medical 
evidence, to include competent medical opinion evidence, 
shows that he has multiple myeloma.  

Pursuant to the Board's finding conflicting evidence 
regarding the Veteran's skin condition, the case was 
remanded and a VA examination was afforded in February 2009.  
The examiner diagnosed multiple myeloma.  The examination 
report contains a detailed history and medical findings 
addressing the etiology of the disorder.  There are other 
private treatment records that include references to 
multiple myeloma.  There is ample medical evidence to show 
that the Veteran has a diagnosis of multiple myeloma.  
Accordingly, presumptive service connection for multiple 
myeloma based on herbicide exposure is warranted.  See 38 
C.F.R. 
§§ 3.307, 3.309(e). 


ORDER

Service connection for multiple myeloma due to exposure to 
herbicides is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


